DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

    Claims 4, 7, 11, 12, 16, 18-21 and 24 are pending.

                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

     Applicant’s Information Disclosure Statement, filed 02/25/2022, has been entered. 

     As indicated previously in the Notice of Allowance, mailed12/01/2021, 
    due to high polymorphism of antibodies; the species of the claimed anti-CD40L antibody polypeptide are deemed structurally distinct on the primary amino acid basis.
     The claimed anti-CD40L antibodies do not appear to be known or taught in the prior art.
     The prior art neither suggest or teaches particular anti-CD40L antibodies having the exact chemical structure of the claimed anti-CD40L antibodies.
     In turn, the instant claims, including antibodies and methods of treating appear to be free of the prior art. 

     In turn, the claims 4, 7, 11, 12, 16, 18-21 and 24 are deemed allowable.

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    


     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 3, 2022